Notice of Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-8, 11-13, and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 1, the prior art of record fails to show or suggest the foundation support system comprising a lift platform removably coupled to the adjustable pier cap, wherein the lift platform comprises a first plate seated upon the cap plate and a second plate seated upon the first plate as specifically called for in the claim.   The closest prior art, Jones (US 5,800,094), discloses a lift platform 50 comprising a first plate; however, the first plate is not technically seated upon the seat plate.  Furthermore, Jones does not disclose the second plate seated upon the first plate.
As to claim 20, the prior art of record fails to show or suggest the foundation support system comprising a catch, the catch configured to suspend a support member in vertical alignment above the pier system.  The closest prior art, Teague (US 8,851,800) discloses a heave plate 12; however, the heave plate does not include a catch configured to suspend a support member in vertical alignment above the pier system.  While Teague discloses a socket 26, such socket does not appear configured to suspend a support member.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK L LAGMAN whose telephone number is (571)272-7043. The examiner can normally be reached Tuesday-Friday 8am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FREDERICK L LAGMAN/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



FLL